KITCHENS, Justice,
concurring in part and in result:
¶ 27. I write separately only to address the majority opinion’s analysis regarding whether the erroneous striking of Dr. Beare’s testimony was harmless error. Maj. Op. at ¶¶ 14-15. River Region argues that, even with Dr. Beare’s testimony, the plaintiffs could not establish causation, because Dr. Beare was not a medical doctor. For the reasons stated in my separate opinion in Vaughn v. Mississippi Baptist Medical Center, 20 So.3d 645, 656-57 (Miss.2009) (Kitchens, J., concurring in part and dissenting in part), I disagree that Dr. Beare was, as a matter of law, unqualified to render an opinion regarding medical causation simply because a doctor of medicine is not among her numerous academic degrees. For these reasons, I respectfully concur in part and in result.